      Case 2:20-cv-00980-WBV-DPC Document 116 Filed 10/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                                  )
                                                  )
 AHMED BAQER, et al.,                             )    CIVIL ACTION
                                                  )
         Plaintiffs,
                                                  )    Case No. 2:20-cv-00980-WBV-DPC
 v.                                               )
                                                  )    DISTRICT JUDGE:
 ST. TAMMANY PARISH                               )    WENDY B. VITTER
 GOVERNMENT, et al.,                              )    SECTION “D”
                                                  )
         Defendants.
                                                  )    MAGISTRATE JUDGE:
                                                  )    DONNA PHILLIPS CURRAULT
                                                  )    DIVISION “2”
                                                  )

        PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                    MOTION TO SEVER AND CONSOLIDATE

       Plaintiffs’ Motion to Sever and Consolidate should be granted. At the outset, it should be

noted that Plaintiffs’ motion seeking consolidation of the instant action with Louviere et. al. v. St.

Tammany Parish Government, et. al., 2:20-cv-01840-WBV-DPC is unopposed by Defendants.

See ECF Doc. No. 112, at 1-5.

       Defendants do, however, oppose Plaintiffs’ motion to sever the claims of Plaintiff Klabert

Guillot, Jr. Defendants suggest that this Court is vested with the discretion to sever a claim only

where there is an allegation of misjoinder, or to avoid delay or prejudice. ECF Doc. No. 112, at

2; citing Applewhite v. Reichhold Chems., 67 F.3d 571 (5th Cir. 1995) (internal citation omitted).

Defendants fail to acknowledge the authority from this Court finding that a plaintiff may sever

his own claim voluntarily where the claims of the plaintiff seeking severance are distinct from

the common claims and are not typical of the claims or defenses of the class. Washington v. CSC

Credit Servs., 194 F.R.D. 244, 247 (E.D. La. 2000).



                                                  1
      Case 2:20-cv-00980-WBV-DPC Document 116 Filed 10/14/20 Page 2 of 3




         While Rolls Royce does identify a five-part inquiry into the question of severance in the

traditional case, it was not decided in the context of a class action brought under Rule 23. 775

F.3d 671, 680 fn. 6 (5th Cir. 2014). There, a single plaintiff and owner of a helicopter sued three

companies that either manufactured, designed, or repaired the helicopter prior to a crash. Id. at

674. Later, a defendant manufacturer/designer sought to sever the plaintiff’s claim against it and

to transfer based upon a forum selection clause. Id. at 675. The District Court found and the Fifth

Circuit affirmed, that as a result of weighing certain factors “there was no basis for transfer” in

accordance with the forum selection clause. Id. (emphasis added). Rolls Royce simply does not

apply to the narrow circumstances of a class plaintiff seeking severance to litigate his claims in

an individual action.

         By contrast, Washington, expressly allowed severance of a plaintiff’s claims where that

plaintiff was an originally named plaintiff to a putative class action. Washington, 194 F.R.D. at

247. “When a plaintiff who attempts to maintain a class action as a representative also states a

sufficient individual claim against [a] defendant [or multiple defendants], the … [individual]

claim may be severed and proceeded with separately, even though the class action may have to

be dismissed.” Id. at 248-49. This right to proceed individually mirrors the right to opt out of a

class action, which is grounded in Due Process. Allison v. Citgo Petroleum Corp., 151 F.3d 402,

413 fn. 4 (5th Cir. 1998). Clearly the analysis in Washington controls over Rolls Royce.

         Here, it is not a defendant’s request for transfer to another jurisdiction or a forum

selection clause that is at issue. Fundamentally, Mr. Guillot Jr.’s interests and potential relief are

factually distinct from his co-plaintiffs, as he is the lone Plaintiff still incarcerated1 at the St.


1
  Defendants further note that they have filed a pending motion for summary judgment against Mr. Guillot, Jr. in
arguing that severance should not be granted. It is improper to argue the merits of that motion at this time. The
adjudication of summary judgment against Mr. Guillot, Jr. will be litigated according to the briefing schedule set by
the court.



                                                          2
     Case 2:20-cv-00980-WBV-DPC Document 116 Filed 10/14/20 Page 3 of 3




Tammany Parish Jail. Further, Plaintiff would suffer prejudice from the denial of his right,

grounded in Due Process, to proceed as a plaintiff in an individual action. Due to his distinct

station, he has an interest in litigating his case separately as an individual action apart from the

unwieldy and complex putative class actions.

       For the foregoing reasons, Plaintiffs respectfully request that this Court grant the

Plaintiffs’ motion to sever and consolidate.

                                               Respectfully Submitted,

Date: October 13, 2020                          /s/ Ian Fallon       _
                                               Attorney for Plaintiffs

                                               Antonio M. Romanucci (pro hac vice)
                                               Bhavani K. Raveendran (pro hac vice)
                                               Nicolette A. Ward (pro hac vice)
                                               Ian P. Fallon (pro hac vice)
                                               ROMANUCCI & BLANDIN, LLC
                                               321 N. Clark Street, Suite 900
                                               Chicago, IL 60654
                                               Tel: (312) 458-1000
                                               Fax: (312) 458-1004
                                               aromanucci@rblaw.net
                                               b.raveendran@rblaw.net
                                               nward@rblaw.net
                                               ifallon@rblaw.net

                                               Devon M. Jacob (pro hac vice)
                                               JACOB LITIGATION, INC.
                                               P.O. Box 837
                                               Mechanicsburg, PA 17055-0837
                                               Tel: (717) 796-7733
                                               djacob@jacoblitigation.com

                                               Maria B. Glorioso (#24435), T.A.
                                               Vincent J. Glorioso, Jr. (#6064)
                                               THE GLORIOSO LAW FIRM
                                               2716 Athania Parkway
                                               Metairie, LA 70002
                                               Tel: (504) 569-9999
                                               Fax: (504) 569-9022
                                               maria@gtorts.com




                                                  3
